LOPEZ, Judge (dissenting). I respectfully dissent. The majority holds that the defendant can be charged with the offense of harboring or aiding Andrew Needham under § 30-22-4, N.M.S. A.1978, because she does not qualify under any of the exemptions listed in the statute with respect to Needham. It arrives at this holding in spite of the fact that the defendant could not have revealed the presence of Needham in the house without also revealing the presence of her husband. This holding negates the legislative intent of the statute to exempt a wife from being forced to turn in her husband. Under the majority ruling, the defendant would have had to turn in Needham to escape being charged under § 30-22-4, which would have been tantamount to turning in her husband. Whether the rationale underlying the legislative exemption is a recognition “that it is unrealistic to expect persons to be deterred from giving aid to their close relations,” LaFave and Scott, Criminal Law § 66 (1972), or an acknowledgement of human frailty, Torcia, Wharton’s Criminal Law § 35 (14th ed. 1978), that rationale is ignored by requiring a wife to turn in her husband if he is with another suspect. Such a result requires a proverbial splitting of analytic hairs by attributing the defendant’s action, in denying that Needham was at the house, to an intent to aid Needham rather than her husband. The majority dismisses the Arkansas cases of Edmonson v. State, 51 Ark. 115, 10 S.W. 21 (1888), and Draper v. State, 192 Ark. 675, 94 S.W.2d 119 (1936). Research has not brought to light any other cases dealing with a similar principle, so the Arkansas cases merit mention. In Edmonson, Edmonson and Landers committed a burglary. Landers’ wife knew about the crime, but she did not disclose what she knew until her husband turned state’s witness. At Edmonson’s trial, both Landers and his wife testified, and Edmonson was convicted of burglary. Landers’ testimony, as accomplice testimony, had to be corroborated in order to sustain the conviction. The jury found that Mrs. Landers was not an accessory after the fact to the crime. The Arkansas supreme court, in discussing its accessory after the fact statute which is similar to New Mexico’s § 30-22-4, stated that: Whatever else may be the intent of the statute, it is certain it does not compel the wife to become informer against her husband. He was particeps criminis with Edmonson in this case. If the evidence of his guilt was so interwoven with that of Edmonson’s criminality that she could not inform against one without implicating the other, the statute would not visit her with the criminality of the offense for failing to do so. Her concealment of the crime would not, in that event, be attributable to the intent to shield Edmonson, which was necessary to make her his accomplice. In Draper, Draper and House robbed and killed another man. Afterwards, House’s brother was informed of the crime, but did not report his information to the police. The Arkansas supreme court followed Edmonson by holding that the brother could not be deemed an accomplice (“accomplice” included an accessory after the fact under the corroboration statute) for purposes of corroboration testimony against Draper, because “[h]e could not have disclosed the information he received from [Draper] without disclosing the guilt of his brother * * * » The practical effect of the majority opinion, which requires a wife to turn in her husband if he is with a co-suspect, is to deny the wife’s exemption in § 30-22-4. The reasons for refusing to force a wife to inform on her husband are the same whether or not he is alone. The statute should not be construed so narrowly as to frustrate the legislative intent to exempt a wife from turning in her husband. State v. Ortiz, 78 N.M. 507, 433 P.2d 92 (Ct.App.1967). Although the court should not add to the provisions of a statute, it may do so to prevent an unreasonable result. State v. Nance, 77 N.M. 39, 419 P.2d 242 (1966). Given the wife’s exemption from turning in her husband contained in § 30-22-4, it would be unreasonable to require her to do just that by revealing Needham. For the foregoing reasons, I cannot agree that the defendant in this case can be charged under § 30-22-4 for refusing to tell the police that Needham was in the house. I would affirm the action of the trial court in dismissing the information against the defendant.